Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement filed on June 30, 2021 complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has been placed in the application file. The information referred to therein has been considered as to the merits.
NOTICE OF CLAIM INCONSISTENCY
The Applicant is advised or reminded that, unlike its sister claims 4 and 11, claim 18 depends from independent claim 16 instead of dependent claim 17. This inconsistency does not provide any grounds for any objection or rejection, but the Examiner wishes to bring it to the Applicant’s attention in case the present arrangement of claims was unintentional.
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2, 4, 9, 11, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2
Claim 2 lacks antecedent basis for “the selectable content sources,” and also lacks antecedent basis for “the second content source.” 
Claim 4
Claim 4 contradicts the limitations that it inherits from its parent claim 2. The limitations imported from claim 2 require the third selection to always cause removal of the remainder of the first plurality of media items and always maintain the additional media item in the queue. Claim 4 contradicts this requirement by reciting a different set of rules, whereby the steps that claim 2 always performs are now only performed “in accordance with a determination that the remainder of the first plurality of media items are automatically added” and “that the additional media item is manually added.” 
Claims 9, 11, 16, and 18
Claims 9, 11, 16, and 18 are indefinite for the same reasons given above with respect to their corresponding method claims 2 and 4.
DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I.	CLAIMS 2–5, 8–12, AND 15–19 ARE PATENTABLY INDISTINCT FROM CORRESPONDING CLAIMS IN U.S. PATENT NO. 11,029,817.
Claims 2–5, 8–12, and 15–19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 6, 8, 9, 13, 15, 16, and 20 of U.S. Patent No. 11,029,817. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claims 2–4
Patented Claim 3 falls within the scope of each of claims 2–4.
Claim 5
Claim 5 is rejected over Patented Claim 2. The only difference between Claim 5 and Patented Claim 2 is that Patented Claim 2 does not specify that the “second content source” is a playlist. However, this is not a novel or nonobvious difference, because the ‘817 Patent repeatedly describes playlists as exemplary content sources. See, e.g., Patented Claim 3.
Claim 8
Claim 8 is rejected over Patented Claim 6. The only difference between Claim 8 and Patented Claim 6 is that Patented Claim 6 does not specify whether the “second content source” is a playlist. However, this is not a novel or nonobvious difference, because the ‘817 Patent repeatedly describes playlists as exemplary content sources. See, e.g., Patent Claim 3.
Claims 9–12 and 15–19
Claims 9–12 and 15–19 are rejected for the same reasons that claims 2–5 and 8 were rejected above, except that the rejections of claims 9–12 and 15 correspond to the respective storage device claims of the issued patent (claims 8, 9, and 13), while the rejections of claims 15–19 correspond to the respective system claims of the issued patent (claims 15, 16, and 20).
II.	CLAIMS 6, 7, 13, 14, 20, AND 21 ARE PATENTABLY INDISTINCT FROM CORRESPONDING CLAIMS IN U.S. PATENT NO. 11,029,817, IN VIEW OF ROTHKOPF.
Claims 6, 7, 13, 14, 20, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 9, and 16 of U.S. Patent No. 11,029,817 in view of U.S. Patent Application Publication No. 2011/0004330 A1 (“Rothkopf”).
Claim 6
Claim 6 is patentably indistinct from Patented Claim 3, in view of Rothkopf. The only difference between Claim 6 and Patented Claim 3 is the additional steps of “receiving a fourth selection of a second additional media item; and in response to the fourth selections, adding the second additional media item to a position in the queue following the first additional media item.”
Rothkopf, however, teaches both this and several other elements that Claim 6 inherits from claim 2 by reference. Rothkopf’s disclosure of those other elements will be discussed as part of this rejection in order to provide context and show the strength of the evidence in favor of obviousness.
Specifically, Rothkopf teaches:
A method comprising:
“FIG. 3 is a flow diagram of a playback management process 300.” Rothkopf ¶ 45.
initiating display of a graphical user interface depicting a queue and a plurality of selectable playlists separate from the queue;
Notably, the Applicant does not directly claim displaying a queue and a plurality of selectable playlists. Instead, the claim recites the inchoate act of “initiating display of a graphical user interface”—rather than fully and/or completely finishing the act of displaying it—wherein the graphical user interface being “initiated” happens to be capable of depicting a queue, and also happens to be capable of depicting a plurality of selectable playlists, in a depiction that is “separate from” the queue.
 Rothkopf likewise discloses that its “playback management process 300 can navigate 302 through available media items,” Rothkopf ¶ 46, where the term “media items” includes playlists in the context of Rothkopf’s disclosure. See Rothkopf ¶ 62.  More specifically, in order to facilitate navigation 302 in accordance with the process 300, Rothkopf discloses “a hierarchical graphical user interface that can be provided on a display screen of a client computing device.” Rothkopf ¶ 50. 
In addition to the graphical user interface depicting a plurality of selectable media items (which, again, include playlists), Rothkopf’s graphical user interface may also “separately” depict “a queue screen 412 that presents a list of songs that are queued in a playback queue for playback.” Rothkopf ¶ 53.
receiving a first selection of a first playlist of the plurality of selectable playlists;
Returning to the discussion of process 300, “decision 304 determines that a playback request has been received.” Rothkopf ¶ 46.
in response to receiving a selection of a first playlist of the selectable content sources, adding a first plurality of media items from the first playlist to the queue;
“When the decision 306 determines that playback is not in process, then playback of a specified media item can be initiated 308.” Rothkopf ¶ 46. FIG. 7 illustrates how media items that are playlists are handled. Much like the claimed invention, upon “determin[ing] that the specified media item is a playlist, the playlist can be added 704 to the playback queue.” Rothkopf ¶ 62.
in response to a second selection of an additional media item, adding the additional media item to a position in the queue following a currently playing media item of the first plurality of media items and prior to a remainder of the first plurality of media items;
It should be understood that Rothkopf need not disclose this step to reach a finding of anticipation or conclusion of obviousness because claim 2 is a method claim, and “adding the additional media item to a position in the queue” is contingent upon the unmet condition precedent of “a second selection of an additional media item.” See MPEP § 2111.04 (subsection II.). In this case, the “second selection of an additional media item” is an unmet condition precedent, because the claimed method lacks a required, affirmative step of actually receiving the claimed second selection.
Nevertheless, whether or not Rothkopf must disclose this step to reject the claim, Rothkopf does in fact disclose this step. Specifically, as shown in FIG. 3, after performing step 308, “the playback management process 300 can return to repeat the block 302 so that additional media items, if desired, can be selected for playback.” Rothkopf ¶ 49. However, this time, in response to the second selection of an additional media item at block 304, “decision 306 determines that playback is currently in process,” Rothkopf ¶ 47, the playback in progress being the first playlist that was requested during the first iteration of process 300 discussed above.
Consequently, process 300 may in some embodiments eventually proceed to decision 316, which “determines that the specified media item is to be played back next,” and then “the specified media item can be added 318 to a top of a playback queue.” Rothkopf ¶ 48.
receiving a third selection of a second playlist of the plurality of selectable playlists;
Once again, much like with the claimed second selection, “the playback management process 300 can return to repeat the block 302” after block 318 “so that additional media items, if desired, can be selected for playback.” Rothkopf ¶ 49. 
receiving a fourth selection of a second additional media item; 
The foregoing third iteration of process 300 will necessarily end with the process 300 performing one of blocks 308, 314, 318 and 320 in accordance with the user’s preference when he or she selected the most recently selected media item. Accordingly, “[f]ollowing the blocks 308, 314, 318 and 320, the playback management process 300 can return to repeat the block 302 so that additional media items, if desired, can be selected for playback.” Rothkopf ¶ 49.
and in response to the fourth selections, adding the second additional media item to a position in the queue following the first additional media item
In response to the user selecting yet another media item at block 302, process continues through decision 316, and “when the decision 316 determines that the specified media item is not to be played back next, the specified media item can be added 320 to a bottom of the playback queue.” Rothkopf ¶ 48.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Patented Claim 3 with Rothkopf’s technique for allowing a user to repeatedly add additional media items to an existing playback queue. One would have been motivated to combine Rothkopf with Patented Claim 3 based on “a need for improved approaches to manage or coordinate playback of digital media assets.” Rothkopf ¶ 7.
Claim 7
Claim 7 is patentably indistinct from Patented Claim 3, in view of Rothkopf. The only difference between Claim 7 and Patented Claim 3 is that “the third selection is received during playback of the currently playing media item.”
Rothkopf, however, teaches both this and several other elements that Claim 7 inherits from claim 2 by reference. Rothkopf’s disclosure of those other elements will be discussed as part of this rejection in order to provide context and show the strength of the evidence in favor of obviousness.
Specifically, Rothkopf teaches:
A method comprising:
“FIG. 3 is a flow diagram of a playback management process 300.” Rothkopf ¶ 45.
initiating display of a graphical user interface depicting a queue and a plurality of selectable playlists separate from the queue;
Notably, the Applicant does not directly claim displaying a queue and a plurality of selectable playlists. Instead, the claim recites the inchoate act of “initiating display of a graphical user interface”—rather than fully and/or completely finishing the act of displaying it—wherein the graphical user interface being “initiated” happens to be capable of depicting a queue, and also happens to be capable of depicting a plurality of selectable playlists, in a depiction that is “separate from” the queue.
 Rothkopf likewise discloses that its “playback management process 300 can navigate 302 through available media items,” Rothkopf ¶ 46, where the term “media items” includes playlists in the context of Rothkopf’s disclosure. See Rothkopf ¶ 62.  More specifically, in order to facilitate navigation 302 in accordance with the process 300, Rothkopf discloses “a hierarchical graphical user interface that can be provided on a display screen of a client computing device.” Rothkopf ¶ 50. 
In addition to the graphical user interface depicting a plurality of selectable media items (which, again, include playlists), Rothkopf’s graphical user interface may also “separately” depict “a queue screen 412 that presents a list of songs that are queued in a playback queue for playback.” Rothkopf ¶ 53.
receiving a first selection of a first playlist of the plurality of selectable playlists;
Returning to the discussion of process 300, “decision 304 determines that a playback request has been received.” Rothkopf ¶ 46.
in response to receiving a selection of a first playlist of the selectable content sources, adding a first plurality of media items from the first playlist to the queue;
“When the decision 306 determines that playback is not in process, then playback of a specified media item can be initiated 308.” Rothkopf ¶ 46. FIG. 7 illustrates how media items that are playlists are handled. Much like the claimed invention, upon “determin[ing] that the specified media item is a playlist, the playlist can be added 704 to the playback queue.” Rothkopf ¶ 62.
in response to a second selection of an additional media item, adding the additional media item to a position in the queue following a currently playing media item of the first plurality of media items and prior to a remainder of the first plurality of media items;
It should be understood that Rothkopf need not disclose this step to reach a finding of anticipation or conclusion of obviousness because claim 2 is a method claim, and “adding the additional media item to a position in the queue” is contingent upon the unmet condition precedent of “a second selection of an additional media item.” See MPEP § 2111.04 (subsection II.). In this case, the “second selection of an additional media item” is an unmet condition precedent, because the claimed method lacks a required, affirmative step of actually receiving the claimed second selection.
Nevertheless, whether or not Rothkopf must disclose this step to reject the claim, Rothkopf does in fact disclose this step. Specifically, as shown in FIG. 3, after performing step 308, “the playback management process 300 can return to repeat the block 302 so that additional media items, if desired, can be selected for playback.” Rothkopf ¶ 49. However, this time, in response to the second selection of an additional media item at block 304, “decision 306 determines that playback is currently in process,” Rothkopf ¶ 47, the playback in progress being the first playlist that was requested during the first iteration of process 300 discussed above.
Consequently, process 300 may in some embodiments eventually proceed to decision 316, which “determines that the specified media item is to be played back next,” and then “the specified media item can be added 318 to a top of a playback queue.” Rothkopf ¶ 48.
receiving a third selection of a second playlist of the plurality of selectable playlists,
Once again, much like with the claimed second selection, “the playback management process 300 can return to repeat the block 302” after block 318 “so that additional media items, if desired, can be selected for playback.” Rothkopf ¶ 49. 
wherein the third selection is received during playback of the currently playing media item.
Upon selecting yet another selection at block 304, process 300 proceeds to decision 306, which “determines whether the client computing device is currently playing back some other media item.” Rothkopf ¶ 46. If so, the process 300 proceeds as specified. See Rothkopf ¶ 47.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Patented Claim 3 with Rothkopf’s technique for allowing a user to request playback of additional media items while currently playing back an existing media item. One would have been motivated to combine Rothkopf with Patented Claim 3 based on “a need for improved approaches to manage or coordinate playback of digital media assets.” Rothkopf ¶ 7.
Claims 13, 14, 20, and 21
Claims 13, 14, 20, and 21 are rejected for the same reasons that claims 6 and 7 were rejected above, except that the rejections of claims 13 and 14 correspond to the respective storage device claim of the issued patent (claim 9), while the rejections of claims 20 and 21 correspond to the respective system claim of the issued patent (claim 16).
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176